CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

-United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Israel Guzman DOB: 1991; United States MAGISTRATE'S CASE NO, 21 -04498MJ

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(B) Gd), and 1324(a)(1)(B)GiD

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about June 11, 2021, in the District of Arizona, Israel Guzman, knowing and in reckless disregard of the fact
that certain illegal aliens, including Xiangchac Kong, had come to, entered and remained in the United States in
violation of law, did transport and move said aliens within the United States by means of transportation and otherwise,
in furtherance of such violation of law and did so and placing in jeopardy the life of any person; in violation of Title
8, United States Code, Sections 1324(a)(1)(A) (ii), 1324(a)(1)(B) GD, and 1324(a)(1)(B) Gi).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about June 11, 2021, in the District of Arizona (North Komelik), Casa Grande Border Patrol Station placed a
“Be on the lookout” on a white Toyota which was attempting to circumvent the F-R15 checkpoint. The vehicle was
driving on a dirt road that leads to FR-42, The dirt road is commonly used by human smugglers who are attempting to
avoid inspection at the checkpoint. An agent responded to the call and drove northbound on the dirt road that
circumvents the checkpoint. After several minutes, the agent caught up to a white 2020 Toyota Tacoma with California
license plates. Records checks revealed that the vehicle had border crossings earlier today. The agent activated his
emergency equipment and the Toyota stopped. The agent approached the vehicle and saw two subjects lying in the
bed of the truck, both attempting to hide their face, Also, camouflage clothing was lying on the bed of the truck. The
outside temperature was approximately 100 degrees Fabrenheit and the black plastic bed liner was very hot, both
subjects lying in the bed of the truck were sweating profusely. The BPA then approached the cab and saw
approximately seven people inside the five-person capacity cab. The driver was identified Israel Guzman, a U.S.
Citizen. There were eight passengers in the vehicle who admitted they were in the U.S. illegally. One passenger was
identified as Xiangchao Kong.

Records checks revealed that Xiangchao Kong was a citizen of China who did not have the proper immigration
documentation to enter or remain in the U.S. legally.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Xiangchao Kong

 

 

 

an
Detention Requested SIGNA OF COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge. LA.
AUTHORIZED BY: AUSAT AAI Le AcA. OFFICIAL TITLE
Border Patrol Agent

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE» DATE

 

 

 

 

See Federal rudes of Criminal Procedure Retles 3, 4.1, nnd 54

AY bre rS Qodengo fiance 14, 2021
v GO |

ey gragm se err aE eT ie eps EEA

 
